FILED
                                                                            JUN 21 2010
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30075

               Plaintiff - Appellee,             D.C. No. 3:08-CR-00084-RRB

  v.
                                                 MEMORANDUM *
ANTONI DAMIAN PERALTA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Alaska
                  Ralph R. Beistline, Chief District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Antoni Damian Peralta appeals from the 57-month sentence imposed

following his guilty-plea conviction for being a felon in possession of firearm and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We dismiss

based on the valid appeal waiver.

      Peralta contends the district court did not properly weigh the 18 U.S.C.

§ 3553 sentencing factors. We decline to reach this contention in light of Peralta’s

appeal waiver of his conviction and sentence. See United States v. Bibler, 495 F.3d

621, 623-24 (9th Cir. 2007).

      Peralta argues that he did not knowingly and voluntarily waive his right to

appeal because his trial counsel rendered ineffective assistance by, among other

things, failing to accurately anticipate the applicable range under the Guidelines,

and by failing to discuss a fingerprint report during sentencing. However, the

record in this case is not sufficiently developed to evaluate Peralta’s ineffective

assistance of counsel claim on direct appeal. See United States v. Jeronimo, 398

F.3d 1149, 1154-56 (9th Cir. 2005).

      DISMISSED.




                                           2                                     09-30075